FILED
                            NOT FOR PUBLICATION                             JAN 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARY JONES, on behalf of her minor               No. 11-56167
child, C.J.,
                                                 D.C. No. 2:08-cv-07201-JFW-
              Plaintiff - Appellant,             PJW

  and
                                                 MEMORANDUM *
CHELSEA JONES,

              Plaintiff,

  v.

BEVERLY HILLS UNIFIED SCHOOL
DISTRICT,

              Defendant - Appellee,

  and

NOOSHIN MESHKATY; et al.,

              Defendants.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

      Mary Jones appeals pro se from the district court’s judgment dismissing her

action alleging discrimination in school athletics under 42 U.S.C. § 1983 and Title

IX. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s dismissal for failure to state a claim. Knievel v. ESPN, 393 F.3d 1068,

1072 (9th Cir. 2005). We may affirm on any ground supported by the record.

Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008).

We affirm.

      The district court properly dismissed Jones’s claims alleging sex

discrimination and retaliation in violation of Title IX because Jones did not allege

that defendants retaliated or discriminated against her. See Jackson v. Birmingham

Bd. of Educ., 544 U.S. 167, 184 (2005) (to prevail in a retaliation claim under Title

IX, a plaintiff must show that defendants retaliated against her because she

complained of sex discrimination); Cannon v. Univ. of Chi., 441 U.S. 677, 694

(1979) (Title IX protects “persons discriminated against on the basis of sex”).




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                    11-56167
       To the extent that Jones alleged § 1983 claims in the operative complaint,

dismissal of those claims was proper because they are barred by the Eleventh

Amendment. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984) (“It is clear . . . that in the absence of consent a suit in which the State or

one of its agencies or departments is named as the defendant is proscribed by the

Eleventh Amendment.”); Belanger v. Madera Unified Sch. Dist., 963 F.2d 248,

251-54 (9th Cir. 1992) (holding that school district in California was a state agency

for purposes of the Eleventh Amendment); Jackson v. Hayakawa, 682 F.2d 1344,

1350 (9th Cir. 1982) (“Eleventh Amendment immunity extends to actions against

state officers sued in their official capacities because such actions are, in essence,

actions against the governmental entity[.]”).

       We do not have jurisdiction over the portion of the judgment dismissing

Chelsea Jones’s claims because Chelsea Jones did not sign the Notice of Appeal

and was no longer a minor when it was filed. See Fed. R. App. P. 3(c)(2); Fed. R.

App. P. 4(a); United States v. Sadler, 480 F.3d 932, 937 (9th Cir. 2007) (Rule 4(a)

is both mandatory and jurisdictional); C.E. Pope Equity Trust v. United States, 818
F.2d 696, 697 (9th Cir. 1987) (a nonattorney does not have authority to appear as

an attorney for others).




                                            3                                      11-56167
      Jones’s contention that the district court erred in referring the matter to a

magistrate judge is unpersuasive.

      AFFIRMED.




                                           4                                     11-56167